[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
On July 31, 2000, the Court rendered judgment in the above matter by way of a Memorandum of Decision. The defendant has filed a Motion For Correction dated August 16, 2000, seeking to offer testimony and/or oral argument on several issues as set forth in three(3) separate numbered paragraphs, and, in addition, has filed a Motion for Articulation bearing the same date, having one paragraph. Pursuant to Section 11-12 of the Connecticut Practice Book, the Court has reviewed the Motions and the Court file (including the Financial Affidavit filed by the defendant), as well as its trial notes, and it is HEREBY ORDERED:
As to the Motion for Correction:
That as to paragraphs 1 and 3, the motion is GRANTED, and the Memorandum of Decision is corrected in accordance therewith. As to paragraph 2, the Motion is DENIED. No credible evidence was presented to the Court regarding the status of the real estate located at 870 Hawthorne Avenue, Derby, Connecticut, other than the copy of defendant's financial affidavit. The Court declines to correct the Memorandum of Decision in this regard.
As to the Motion for Articulation:
No credible evidence having been presented, and the issue the debts being sufficiently addressed in the Memorandum of Decision, the Court believes that further articulation is unnecessary at his time, and it hereby declines to articulate paragraph #8 thereof.
In all other respects, the Memorandum of Decision dated July 31, 2000, shall remain in full force and effect.
THE COURT
Shay, J.